As filed with the Securities and Exchange Commission on December 9, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22880 Steben Alternative Investment Funds (Exact name of registrant as specified in charter) 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Address of principal executive offices) (Zip code) Francine J. Rosenberger, Esq. c/o Steben & Company, Inc. 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Name and address of agent for service) (240) 631-7600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Semi-Annual Report September 30, 2014 TABLE OF CONTENTS Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Page Financial Statements Performance Review and Composition of Consolidated Schedule of Investments 1 Consolidated Schedule of Investments 2 – 3 Consolidated Schedule of Swap Contracts 4 Consolidated Statement of Assets and Liabilities 5 - 6 Consolidated Statement of Operations 7 Consolidated Statement of Changes in Net Assets 8 Notes to Consolidated Financial Statements 9 - 23 Consolidated Financial Highlights 24 - 27 Expense Example 28 Approval of Investment Advisory Agreements 29 - 32 Additional Information 33 This report is intended for shareholders of the Fund and may not be used as sales literature unless preceded or accompanied by a current prospectus. Steben Managed Futures Strategy Fund Performance Review April 1, 2014 (commencement of operations) to September 30, 2014 (Unaudited) Inception Date Since Inception Steben Managed Futures Strategy Fund - Class A (without maximum load) 4/1/2014 5.63% Steben Managed Futures Strategy Fund - Class A (with maximum load) 4/1/2014 -0.45% Steben Managed Futures Strategy Fund - Class C 4/1/2014 5.29% Steben Managed Futures Strategy Fund - Class I 4/1/2014 5.65% Steben Managed Futures Strategy Fund - Class N 4/1/2014 5.61% Newedge CTA Index 4/1/2014 7.98% Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (“CDSC”) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. Class I and Class N imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If it had, the return would be reduced. The Newedge CTA Index is an equally weighted index, and is rebalanced and reconstituted annually. The index is designed to track the largest 20 (by AUM) CTAs and be representative of the managed futures space. To be considered for the index, managers must be open to new investment and report returns on a daily basis. Generally, indices are unmanaged and are not available for direct investment. One cannot invest directly in an index. Composition of Consolidated Schedule of Investments (as a % of total investments) September 30, 2014 (Unaudited) 1 Steben Managed Futures Strategy Fund Consolidated Schedule of Investments September 30, 2014 (Unaudited) Maturity Coupon Principal Date Rate Amount Value CORPORATE BONDS: 52.95% Finance and Insurance: 22.46% Bank of America Corporation (a) 03/22/2016 1.053% $ Capital One Bank, (USA), National Association (a) 02/13/2017 0.734% Caterpillar Financial Services Corporation (a) 03/03/2017 0.464% Citigroup Inc. 04/01/2016 1.300% Daimler Finance North America LLC (b) 09/15/2016 2.625% General Electric Capital Corporation (a) 07/12/2016 0.884% The Goldman Sachs Group, Inc. 02/07/2016 3.625% ING Bank N.V. (b)(c) 09/25/2015 2.000% John Deere Capital Corporation (a) 10/11/2016 0.524% JPMorgan Chase & Co. (a) 02/26/2016 0.855% Metropolitan Life Global Funding I (a)(b) 04/10/2017 0.614% Morgan Stanley (a) 10/15/2015 0.714% Telefonica Emisiones S.A.U. (c) 04/27/2015 3.729% Wells Fargo Bank, National Association (a) 05/16/2016 0.441% Information: 8.98% AT&T Inc. 08/15/2016 2.400% NBCUniversal Enterprise, Inc. (a)(b) 04/15/2016 0.771% Oracle Corporation (a) 07/07/2017 0.433% Verizon Communications Inc. (a) 09/15/2016 1.764% Manufacturing: 7.61% Anheuser-Busch Companies, LLC 03/01/2017 5.600% Eaton Corporation 11/02/2015 0.950% Gilead Sciences, Inc. 12/01/2016 3.050% Rockwell Collins, Inc. (a) 12/15/2016 0.584% Thermo Fisher Scientific Inc. 02/01/2017 1.300% Mining, Quarrying, and Oil and Gas Extraction: 1.30% Pioneer Natural Resources Company 07/15/2016 5.875% Professional, Scientific, and Technical Services: 0.81% Volkswagen Group of American Finance, LLC (a)(b) 05/23/2017 0.605% Retail Trade: 2.06% BP Capital Markets (c) 03/11/2016 3.200% The Kroger Co. (a) 10/17/2016 0.763% Transportation and Warehousing: 4.87% Enbridge Inc. (a)(c) 06/02/2017 0.684% Kansas City Southern de Mexico, S.A. de C.V. (a)(c) 10/28/2016 0.935% Spectra Energy Partners, LP 06/15/2016 2.950% TransCanada PipeLines Ltd (c) 01/15/2016 0.750% Utilities: 4.86% The Dayton Power and Light Company 09/15/2016 1.875% Duke Energy Corporation (a) 04/03/2017 0.612% Georgia Power Company (a) 08/15/2016 0.634% TOTAL CORPORATE BONDS (Cost $32,840,851) U.S. GOVERNMENT NOTE/BOND: 4.25% United States Treasury Note/Bond 04/30/2015 2.500% United States Treasury Note/Bond 05/31/2015 2.125% TOTAL U.S. GOVERNMENT NOTE/BOND (Cost $2,634,858) The accompanying notes are an integral part of these consolidated financial statements. 2 Maturity Yield / Principal Date Coupon Rate Amount/Shares Value SHORT TERM INVESTMENTS: 16.94% COMMERCIAL PAPER: 14.43% AXA Financial, Inc. 10/15/2014 0.210% $ Bacardi U.S.A., Inc. 10/22/2014 0.230% The Bank of Tokyo-Mitsubishi UFJ, Ltd. 11/06/2014 0.170% Brown-Forman Corporation 10/07/2014 0.110% Catholic Health Initiatives 10/20/2014 0.110% Corporacion Andina de Fomento 10/15/2014 0.160% Diageo Capital PLC 10/09/2014 0.250% Dominion Resources, Inc. 10/06/2014 0.220% Enterprise Products Operating LLC 10/20/2014 0.250% ING (U.S.) Funding LLC 10/22/2014 0.210% ING (U.S.) Funding LLC 10/23/2014 0.190% J.P. Morgan Securities LLC 10/17/2014 0.160% Mizuho Funding LLC 11/21/2014 0.195% Nissan Motor Acceptance Corporation 11/21/2014 0.280% Nordea Bank AB 10/16/2014 0.120% Oglethorpe Power Corporation (An Electric Membership Corporation) 10/23/2014 0.120% Sempra Energy Global Enterprises 10/22/2014 0.280% Skandinaviska Enskilda Banken AB 10/10/2014 0.140% Southern Company Funding Corporation 10/15/2014 0.170% Standard Chartered Bank 11/13/2014 0.190% Sumitomo Mitsui Banking Corporation 10/27/2014 0.150% TOTAL COMMERCIAL PAPER (Cost $8,948,990) MONEY MARKET FUND: 0.88% Fidelity Institutional Money Market Portfolio - Class I, 0.04% (d) TOTAL MONEY MARKET FUND (Cost $544,319) U.S. GOVERNMENT NOTE/BOND: 1.63% United States Treasury Note/Bond 02/28/2015 2.375% TOTAL U.S. GOVERNMENT NOTE/BOND (Cost $1,009,302) TOTAL SHORT TERM INVESTMENTS (Cost $10,502,611) TOTAL INVESTMENTS (Cost $45,978,320): 74.14% Other Assets in Excess of Liabilities, 25.86% (e) TOTAL NET ASSETS, 100.00% $ (a) Variable rate security. The rate reported is the rate in effect as of September 30, 2014. (b) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At September 30, 2014, the market value of these securities total $4,343,436 which (c) Foreign Issued Security. (d) The rate quoted is the annualized seven-day effective yield as of September 30, 2014. (e) Includes assets pledged as collateral for swap contracts. The accompanying notes are an integral part of these consolidated financial statements. 3 Steben Managed Futures Strategy Fund Consolidated Schedule of Swap Contracts September 30, 2014 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of Steben Managed Futures Cayman Fund Ltd. (“SMFCF”). See Note 1. Unrealized Appreciation Termination Date Reference Index Notional (Depreciation)* Counterparty 5/1/2019 SMFCF^ $ $ Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor’s (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. *Unrealized appreciation is a receivable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 4 Steben Managed Futures Strategy Fund CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 (Unaudited) ASSETS Investments, at fair value (cost $45,978,320) $ Income receivable Receivable for capital shares sold Unrealized gain on swap contracts (Note 1) Deposits with broker for swap contracts (Note 2) TOTAL ASSETS LIABILITIES Payable for distribution fees 57 Payable to Adviser TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments and swap contracts Net unrealized appreciation (depreciation) on: Investments ) Swap contracts NET ASSETS $ The accompanying notes are an integral part of these consolidated financial statements. 5 Class A: Net Assets $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption and minimum offering price per share(1) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C: Net Assets $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption and offering price per share(3) $ Class I: Net Assets $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption and offering price per share(4) $ Class N: Net Assets $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption and offering price per share(4) $ (1) A contingent deferred sales charge (CDSC) of 1.00% may be imposed on share purchases of $1 million or more that are redeemed within 18 months of purchase. (2) Reflects a maximum sales charge of 5.75%. (3) A CDSC of 1.00% may be imposed on share purchases that are redeemed within 12 months of purchase. (4) A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. The accompanying notes are an integral part of these consolidated financial statements. 6 Steben Managed Futures Strategy Fund CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2014 (UNAUDITED) INVESTMENT INCOME Interest income $ EXPENSES Management fees (Note 5) Distribution fees - Class A (Note 5) 27 Distribution fees - Class C (Note 5) 44 Distribution fees - Class N (Note 5) 47 Operating services fee (Note 5) Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND SWAP CONTRACTS Net realized gain on investments Net realized gain on swap contracts - Net change in unrealized appreciation/depreciation on: Investments ) Swap Contracts NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND SWAP CONTRACTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these consolidated financial statements. 7 Steben Managed Futures Strategy Fund CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2014 (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gain on investments and swap contracts Net change in unrealized appreciation/depreciation on: Investments ) Swap Contracts Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Payments for shares redeemed ) Net increase in net assets resulting from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period (includes accumulated net investment loss of ($385,482)) $ The accompanying notes are an integral part of these consolidated financial statements. 8 Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Notes to Consolidated Financial Statements September 30, 2014 (Unaudited) (1) ORGANIZATION The Steben Managed Futures Strategy Fund (the “Fund”) is a separate operating series of Steben Alternative Investment Funds (the “Trust”), a Delaware statutory trust since February 14, 2013, that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified open-end management investment company. The Fund’s investment objective is to achieve positive long term absolute returns with low correlation to broad equity and fixed income market returns. The Fund seeks to achieve its investment objective by pursuing a managed futures strategy which intends to capture absolute returns in the commodity and financial futures markets (equity, interest rate and currency) by investing in securities of limited partnerships, corporations, limited liability companies and other types of pooled investment vehicles (collectively, “Investment Pools”), swaps that have returns linked to the returns of Investment Pools managed by advisors who employ a variety of managed futures trading strategies (“Trading Advisors”) using managed futures programs (“Swaps”), and futures contracts (such as currency futures, futures on broad-based security indices and futures on commodities), foreign currency transactions (such as U.S. and foreign spot currencies and currency forward contracts), and options on futures and swaps (“Derivative Instruments”). The Fund may invest in Derivative Instruments and Investment Pools directly or it may invest up to 25% of its total assets (measured at the time of purchase) in a wholly owned and controlled subsidiary, Steben Managed Futures Cayman Fund Ltd. (“SMFCF”), formed under the laws of the Cayman Islands, to pursue its managed futures strategy through investments in one or more Swap and Derivative Instruments. SMFCF is advised by Steben & Company, Inc. (the “Investment Manager”) and has the same investment objective as the Fund. The consolidated financial statements of the Fund include the investment activity and financial statements of SMFCF. The only investment held by SMFCF as of September 30, 2014 is a swap contract, for which the notional value was $73,705,901. At September 30, 2014, the SMFCF reported an unrealized gain on swap contracts of $3,471,904. In addition, SMFCF may hold cash and cash equivalents as collateral on the swap contracts. See Note 2. The managed futures strategies in which the Fund typically seeks exposure includes the following investment styles: (1) trend following, (2) short-term systematic and discretionary trading, and (3) counter-trend or mean reversion strategies. The Investment Manager expects the managed futures programs employed by the Trading Advisors to have a wide variety of different trading styles across a broad range of financial markets and asset classes. Managed futures strategies typically invest either long or short in one or a combination of Derivative Instruments for both speculative and hedging purposes, each of which may be tied to (a) agricultural products, (b) currencies, (c) equity (stock market) indices, (d) energy, (e) fixed income and interest rates, (f) metals or (g) other commodities. The Fund invests generally between 60% to 80% of its assets directly in fixed income investments to generate returns and interest income, diversifying the returns of the Fund’s investments in managed futures. The Investment Manager allocates these assets to Principal Global Investors, LLC (the “Sub-Adviser”), who invests primarily in investment grade securities, which the Fund defines as those that have a rating, at the time purchased, by Moody’s Investors Service, Inc. of Baa3/P-3 or higher; by Standard & Poor’s Ratings Group of BBB-/A-3 or higher;or by Fitch Ratings of BBB-/F3 or higher; or, if unrated, determined by the Investment Manager or the Sub-Adviser to be of comparable quality. However, the fixed income portion of the Fund’s portfolio is invested without restriction as to issuer country, type of entity, capitalization or the maturity of individual securities. The Fund does not maintain any particular average maturity of its fixed income investments. 9 Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Notes to Consolidated Financial Statements (continued) September 30, 2014 (Unaudited) The Fund currently offers Class A, Class C, Class I and Class N shares of beneficial interest, with no par value per share. Each share class represents an interest in the same assets of the Fund, has the same rights and is identical in all material respects except that (i) Class A shares have a maximum front-end sales load of 5.75% and a maximum deferred sales charge of 1.00%, Class C shares have a maximum deferred sales charge of 1.00%, and Class I and Class N shares have a redemption fee of 1.00% if sold within 30 days, (ii) Class A and Class N shares have a 12b-1 fee of 0.25% and Class C shares have a 12b-1 fee of 1.00%; (iii) Class A, Class C and Class N shares require a minimum initial investment of $2,500 with a minimum subsequent investment of $100 and Class I shares require a minimum initial investment of $1,000,000 with a minimum subsequent investment of $25,000; (iv) certain other class-specific expenses will be borne solely by the class to which such expenses are attributable, including transfer agent fees attributable to a specific class of shares, printing and postage expenses related to preparing and distributing materials to current shareholders of a specific class, registration fees paid by a specific class of shares, the expenses of administrative personnel and services required to support the shareholders of a specific class, litigation or other legal expenses relating to a class of shares, Trustees’ fees or expenses paid as a result of issues relating to a specific class of shares and accounting fees and expenses relating to a specific class of shares and (v) each class has exclusive voting rights with respect to matters relating to its own distribution arrangements. The Board of Trustees (the “Board” and each member a “Trustee”) may classify and reclassify the shares of the Fund into additional classes of shares at a future date. All classes of the Fund commenced operations on April 1, 2014. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. All shares of the Fund have equal rights and privileges, except as to class-specific rights and privileges described above. (2) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND PRACTICES (a) BASIS OF ACCOUNTING The accounting and reporting policies of the Fund conform with U.S. generally accepted accounting principles (“U.S. GAAP”). The Fund is an investment company and follows accounting and reporting guidance under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 946, “Financial Services-Investment Companies”. 10 Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Notes to Consolidated Financial Statements (continued) September 30, 2014 (Unaudited) (b) VALUATION Share Valuation The price of Fund shares is based on the Net Asset Value (“NAV”) per share of each class of the Fund. The Fund determines the NAV of its shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. ET), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the published closing price of securities traded on that exchange after the NAV is calculated, the Fund is not required to recalculate its NAV. Investment Valuation The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Generally, the Fund values portfolio securities for which market quotations are readily available at market value; however, the Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as (1) the quotation may be stale, (2) the quotation may be unreliable because the security is not actively traded, (3) trading on the security halted before the close of the trading market, (4) the security is newly issued, (5) issuer specific events occurred after the security halted trading, or (6) due to the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer specific events that may cause the last market quotation to be unreliable include (1) a merger or insolvency, (2) events which affect a geographical area or an industry segment, such as political events or natural disasters, or (3) market events, such as a significant movement in the U.S. markets. 11 Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Notes to Consolidated Financial Statements (continued) September 30, 2014 (Unaudited) Both the latest transaction prices and adjustments are furnished by independent pricing services, subject to supervision by the Board. The Fund values all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using Pricing and Valuation Procedures (the “Pricing and Valuation Procedures”) approved by the Board. The Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is that amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Pursuant to the Pricing and Valuation Procedures, the Board has delegated the day-to-day responsibility for applying and administering these procedures to a valuation committee comprised of employees of the Investment Manager (the “Valuation Committee”) subject to the Board’s oversight. The composition of this Valuation Committee may change from time to time. The Valuation Committee follows fair valuation guidelines as set forth in the Pricing and Valuation Procedures to make fair value determinations on all securities and assets for which market quotations are unavailable or unreliable. For portfolio securities fair valued by the Valuation Committee, the Investment Manager checks fair value prices by comparing the fair value of the security with values that are available from other sources (if any). The Investment Manager compares the fair value of the security to the next-day opening price or next actual sale price, when applicable. The Investment Manager documents and reports to the Valuation Committee such comparisons when they are made. The Valuation Committee reports such comparisons to the Board at their regularly scheduled meetings. The Board retains the responsibility for periodic review and consideration of the appropriateness of any fair value pricing methodology established or implemented for the Fund. Fair value pricing methods, Pricing and Valuation Procedures and pricing services can change from time to time as approved by the Board, and may occur as a result of look-back testing results or changes in industry best practices. There can be no assurance, however, that a fair value price used by the Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day, as fair valuation determinations may involve subjective judgments made by the Valuation Committee. Fair value pricing may deter shareholders from trading Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: Domestic Exchange Traded Equity Securities – Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Pricing and Valuation Procedures. 12 Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Notes to Consolidated Financial Statements (continued) September 30, 2014 (Unaudited) Foreign Equity Securities – If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer-specific event has occurred that the Investment Manager determines, in its judgment, is likely to have affected the closing price of a foreign security, it will price the security at fair value. The Investment Manager also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of the Fund’s shares is determined only on business days of the Fund, the value of the portfolio securities of the Fund that invests in foreign securities may change on days when you will not be able to purchase or redeem shares of the Fund. Equity securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy. Fixed Income Securities – Government bonds, corporate bonds, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Pricing and Valuation Procedures. Fixed income securities are generally categorized in Level 2 of the fair value hierarchy. Short-term Securities – The amortized cost method of security valuation is used by the Fund (as set forth in Rule 2a-7 under the 1940 Act) for short-term investments (investments that have a maturity date of 60 days or less), and are categorized in Level 2 of the fair value hierarchy. The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. Futures and Options — Futures and options are valued on the basis of market quotations, if available. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Pricing and Valuation Procedures. Swaps – Swap contracts are valued using the closing prices of the underlying reference entity or the closing value of the underlying reference index. 13 Steben Managed Futures Strategy Fund (a series of Steben Alternative Investment Funds) Notes to Consolidated Financial Statements (continued) September 30, 2014 (Unaudited) Investment Companies, Investment Pools and ETFs – Investments in other investment companies and Investment Pools are valued at their reported net asset value. In addition, investments in ETFs are valued on the basis of market quotations, if available. The following table summarizes the Fund’s consolidated investments and swap contracts as of September 30, 2014: Level 1 Level 2 Level 3 Total Long Term Investments Corporate Bonds $
